            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 1 of 46




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 OHIO CARPENTERS’ PENSION FUND, on Behalf
 of Itself and All Others Similarly Situated, No.

                                                          CLASS ACTION COMPLAINT
                                Plaintiff,                FOR VIOLATION OF THE
                                                          SHERMAN ANTITRUST ACT
         vs.
                                                          JURY TRIAL DEMANDED
 BANK OF AMERICA, N.A.; BANK OF AMERICA
 MERRILL LYNCH INTERNATIONAL
 DESIGNATED ACTIVITY COMPANY (F/K/A
 BANK OF AMERICA MERRILL LYNCH
 INTERNATIONAL LIMITED); MERRILL LYNCH
 INTERNATIONAL; NATWEST MARKETS PLC
 (F/K/A THE ROYAL BANK OF SCOTLAND PLC);
 NATWEST MARKETS SECURITIES INC. (F/K/A
 RBS SECURITIES INC.); and JOHN DOES 1-50,
                                Defendants.



       Plaintiff, Ohio Carpenters’ Pension Fund, on behalf of itself and all others similarly

situated, files this Complaint against Defendants Bank of America, N.A., Bank of America

Merrill Lynch Designated Activity Company (f/k/a Bank of America Merrill Lynch International

Limited), and Merrill Lynch International (collectively, “Bank of America”); NatWest Markets

plc (f/k/a Royal Bank of Scotland plc) and NatWest Markets Securities Inc. (f/k/a RBS Securities

Inc.) (collectively, “RBS”); and John Does 1-50 for violations of the Sherman Act, 15 U.S.C. §1.

Plaintiff’s allegations are made based on personal knowledge as to Plaintiff and Plaintiff’s own

acts and on information and belief and investigation of counsel as to all other matters.

                                  NATURE OF THE ACTION

       1.      From at least as early as January 1, 2007 and continuing through at least

December 31, 2012 (the “Class Period”), Defendants conspired to fix the prices of European
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 2 of 46




Government Bonds by agreeing to widen the bid-ask spreads they quoted to investors, thereby

artificially increasing the prices investors paid for European Government Bonds or artificially

decreasing the prices at which investors sold the bonds.

       2.      Defendants and their co-conspirators are horizontal competitors and the dominant

dealers of euro-denominated sovereign debt issued by European central governments that have

adopted the euro as their official currency, including Austria, Belgium, Cyprus, Estonia, Finland,

France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal,

Slovakia, Slovenia, and Spain. The financial instruments created by this sovereign debt are

referred to as “European Government Bonds” or “EGBs.”

       3.      Between 2007 and 2012, the average estimated annual European Government

Bond volume traded in the United States was $253 billion. At the end of 2012, the estimated

value of the global European Government Bond market was approximately $8 trillion. Major

purchasers and holders of European Government Bonds include institutional investors, mutual

funds, hedge funds, and pension funds in the United States.

       4.      In a normally functioning market, Defendants and their co-conspirators would

compete for customers based on the prices they offer for the purchase and sale of European

Government Bonds. A bond trader typically quotes bond prices to customers by providing them

with their bid and ask prices. The smaller the “spread” (difference) between the “bid” (buy) and

“ask” (sell) prices, the more competitive the price.

       5.      Defendants and their co-conspirators acquire European Government Bonds in

auctions held by the debt management offices of European governments. European Government

Bond issuers designate select institutions that have a demonstrated ability to be market makers,

provide liquidity to investors in the secondary market, and reliably purchase new European



                                                 2
              Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 3 of 46




Government Bonds in auctions as “primary dealers.” These primary dealers possess significant

power and influence in the European Government Bond market because they control the supply

of European Government Bonds available to investors.

        6.       In exchange for the primary dealers’ commitment to make markets for European

Government Bonds and purchase new European Government Bonds in auctions, central

governments grant primary dealers access to non-public information about new European

Government Bond issuances, as well as funding needs for the central governments issuing them.

In addition, primary dealers obtain valuable customer order-flow information in the run-up to the

auction, which allows them to gauge investor appetite for the newly auctioned European

Government Bonds that will then trade in the secondary market. Primary dealers are also given

preferential treatment when a European central government conducts other kinds of business,

such as a bond syndication. In exchange for these benefits, primary dealers are supposed to offer

competitive pricing in the secondary market for European Government Bonds.

        7.       However, during the Class Period, Defendants engaged in a conspiracy to widen

the bid-ask spreads of European Government Bonds.                    But for Defendants’ conspiratorial

conduct, no primary dealer could widen its bid-ask prices unilaterally without losing trading

business to its competitors. Moreover, any Defendant that unilaterally quoted wider bid-ask

spreads would have risked drawing the attention of European central governments, jeopardizing

the primary dealer’s ability to secure new business from European Government Bond issuers in

the future.

        8.       Defendants’   traders   carried       out   their     conspiracy   through   electronic

communications, including instant messaging and chatrooms between traders. Through such

communications, traders at Defendant and co-conspirator banks discussed their respective



                                                   3
             Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 4 of 46




trading strategies, bid-ask spread quotations, customers’ identities, and confidential information

about the size and nature of Defendants’ customers’ orders.

        9.       After an extensive investigation, on January 31, 2019, the European Commission

(“the Commission”) publicly announced that it issued a Statement of Objections to eight banks

alleging that they:

                 participated in a collusive scheme that aimed at distorting competition
                 when acquiring and trading European government bonds (“EGBs”).
                 Traders employed by the banks exchanged commercially sensitive
                 information and coordinated on trading strategies. These contacts would
                 have taken place mainly – but not exclusively – through online
                 chatrooms.1

According to news reports, the banks subject to the Statement of Objections included Bank of

America and RBS.2 A Statement of Objections reflects the Commission’s preliminary view that

the banks violated European competition laws. If the violation is confirmed, the Commission

can levy fines of up to 10% of each bank’s global revenue.

        10.      Defendants’ and their co-conspirators’ actions to fix prices in the European Bond

Market has injured U.S. investors in European Government Bonds, caused Plaintiffs and the

Class to purchase and sell European Government Bonds at anticompetitive prices. Plaintiff, on

behalf of members of the Class (defined below), seeks treble damages arising from Defendants’

and their co-conspirators’ unlawful contract, combination, or conspiracy to fix the prices of

European Government Bonds sold to or bought from U.S. investors during the Class Period.




1
       European Commission, Press Release, Antitrust: Commission sends Statement of Objections in European
government bonds cartel (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.
2
         See AFP, EU accuses 8 banks of forming eurozone bond cartel (Jan. 31, 2019), http://a.msn.com/01/en-
us/BBT0lH0?ocid=st; Stefania Spezzati, RBS Among Eight Banks in Euro Bond Cartel Probe, Bloomberg (Feb. 14,
2019),        https://www.bloomberg.com/news/articles/2019-02-14/rbs-said-to-be-among-eight-banks-in-euro-bond-
cartel-probe.


                                                      4
              Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 5 of 46




                                  JURISDICTION AND VENUE

        11.      This Court has subject matter jurisdiction under Sections 4 and 16 of the Clayton

Act, 15 U.S.C. §§15(a) and 26. This Court also has subject matter jurisdiction under 28 U.S.C.

§§1331 and 1337(a).

        12.      Venue is proper in this District pursuant to 15 U.S.C. §§15(a), 22 and 28 U.S.C.

§1391(b), (c), (d) because, during the Class Period, all Defendants resided, transacted business,

were found, or had agents in this District; a substantial part of the events or omissions giving rise

to these claims occurred in this District; and a substantial portion of the affected interstate trade

and commerce discussed herein has been carried out in this District.

        13.      Defendants Bank of America Merrill Lynch International Designated Activity

Company and NatWest Markets plc conduct business in this District themselves or through their

subsidiaries and affiliates as agents and through branch offices and trading hubs located in this

District, as more particularly alleged below.

        14.      This Court has personal jurisdiction over each Defendant, as more particularly

alleged below, because these Defendants played an integral role in conducting substantial

European Government Bond promotion, marketing, trading, and sales in this District and in the

United States continuously throughout the Class Period and derived substantial profits from these

activities.

        15.      As alleged below, a substantial part of the events giving rise to Plaintiff’s claims

occurred in this District and the United States. Defendants and their co-conspirators conspired to

fix the prices of European Government Bonds that Defendants distributed into the United States

for sale to investors located in this District and throughout the United States.




                                                  5
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 6 of 46




       16.      Defendants, both themselves and acting through their subsidiaries and affiliated

entities as agents, purposefully availed themselves of this forum by, inter alia: (a) agreeing to

widen bid-ask spreads thereby charging increased prices for purchases and decreased prices for

sales of European Government Bonds in this District and throughout the United States;

(b) directing European Government Bond sales and trading personnel to solicit investors for

billions of dollars’ worth of price-fixed European Government Bond transactions in this District

and throughout the United States; and (c) collecting unlawful overcharges from investors in this

District and throughout the United States.

       17.      During the Class Period, the European Primary Dealers Association (the

“EPDA”) was the premier trade association for European Government Bond primary dealers,

comprised of the 20 largest primary dealers.          As of 2012, 25 banks were designated as

“AFME/Primary Dealer Members.”3 Only the largest European Government Bond primary

dealers were designated AFME/Primary Dealer Members.               Defendants are members of the

EPDA and were active participants in this trade association. As of 2008, the EPDA reported that

its members cumulatively trade more than 85% of all volume in the European Government

Bonds market.

       18.      Most entities that are designated European Government Bond primary dealers are

part of a global bank’s fixed income trading and sales networks. Banks use these networks to

trade European Government Bonds with investors in major financial markets, such as New York.

Of the 25 AFME/Primary Dealer Members, at least 23 had substantial fixed income trading and

sales operations, including Defendant Bank of America Merrill Lynch International Designated

Activity Company, either themselves or through an affiliated entity that was part of the bank’s

3
         In 2009, the EPDA merged with the Association for Financial Markets in Europe (“AFME”). Former
principal members of the EPDA became known as “AFMA/Primary Dealer Members.”


                                                  6
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 7 of 46




fixed income trading and sales network, in this District. From these desks, Defendants and their

co-conspirator banks promoted, marketed, and sold European Government Bonds to investors

located in this District and throughout the United States.

       19.     Figure 1 shows that 23 out of 25 AFME/Primary Dealer Members had U.S.-based

dealer affiliates headquartered in this District that helped to promote, market, and sell sovereign

bonds, including European Government Bonds, to investors located in this District and

throughout the United States.

                    Figure 1 – Headquarters of AFME/Primary Dealer Members’
                                 U.S.-Based Dealer Affiliates

                                                             U.S. Dealer Affiliate and its
 No.         AFME/Primary Dealer Member
                                                                   Headquarters

                                                              Banca IMI Securities Corp.,
  1                 Banca IMI S.p.A.
                                                                    New York, NY

                                                      Merrill Lynch Pierce Fenner & Smith Inc.,
  2                BAML International
                                                                    New York, NY

                                                                 Barclays Capital Inc.,
  3                 Barclays Bank plc
                                                                    New York, NY

                                                                 BBVA Securities Inc.,
  4      Banco Bilbao Vizcaya Argentaria, S.A.
                                                                    New York, NY

                                                             BNP Paribas Securities Corp.,
  5                 BNP Paribas S.A.
                                                                    New York, NY

                                                             Citigroup Global Markets Inc.,
  6          Citigroup Global Markets Limited
                                                                    New York, NY

                                                                Commerz Markets LLC,
  7                 Commerzbank AG
                                                                    New York, NY

                                                        Crédit Agricole Securities (USA) Inc.,
  8                Crédit Agricole S.A.
                                                                    New York, NY


                                                 7
      Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 8 of 46




                                               Credit Suisse Securities (USA) LLC,
9              Credit Suisse AG
                                                         New York, NY

                                                  Deutsche Bank Securities Inc.,
10            Deutsche Bank AG
                                                         New York, NY

                                                   Goldman Sachs & Co., LLC,
11     Goldman Sachs International Bank
                                                         New York, NY

                                                  HSBC Securities (USA) Inc.,
12    HSBC Bank plc/ HSBC France S.A.
                                                         New York, NY

                                                   ING Financial Markets LLC,
13              ING Bank N.V.
                                                         New York, NY

                                                          Jefferies LLC,
14       Jefferies International Limited
                                                         New York, NY

                                                   JP Morgan Securities LLC,
15          JP Morgan Securities plc
                                                         New York, NY

                                                         Morgan Stanley,
16   Morgan Stanley & Co. International plc
                                                         New York, NY

                                                Natixis Securities Americas LLC,
17                Natixis S.A.
                                                         New York, NY

                                               Nomura Securities International Inc.,
18         Nomura International plc
                                                         New York, NY

                                                   RBC Capital Markets, LLC,
19           RBC Europe Limited
                                                         New York, NY

     NatWest Markets plc (f/k/a The Royal                     NMSI
20
           Bank of Scotland plc)                          Stamford, CT

                                               Santander Investment Securities Inc.,
21           Banco Santander S.A.
                                                         New York, NY

                                                    Scotia Capital (USA) Inc.,
22           Scotiabank Europe plc
                                                         New York, NY

                                           8
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 9 of 46




                                                                    SG Americas Securities, LLC,
    23               Société Générale S.A.
                                                                             New York, NY

                                                                         UBS Securities LLC,
    24                      UBS AG
                                                                    Stamford, CT/New York, NY4

                                                                   UniCredit Capital Markets LLC,
    25                UniCredit Bank AG
                                                                             New York, NY

          20.     AFME/Primary Dealer Members focused on customers in critical geographic

markets by designating certain geographic locations in which they maintained significant fixed

income trading and sales operations as “hubs.”                  As shown in Figure 2, 23 out of 25

AFME/Primary Dealer Members designated New York as a U.S. hub for their global fixed

income trading and sales operations.

                         Figure 2 – Locations of AFME/Primary Dealer Members’
                                       Fixed Income Trading Hubs

                                                                     U.S. Dealer Affiliate and its
    No.         AFME/Primary Dealer Member
                                                                           Headquarters

    1                  Banca IMI S.p.A.                        New York, London, Milan, Hong Kong

    2                 BAML International                           New York, London, Hong Kong

                                                                   New York, London, Hong Kong,
    3                  Barclays Bank plc
                                                                   Singapore, Tokyo, Johannesburg

                                                             New York, Mexico City, London, Madrid,
    4      Banco Bilbao Vizcaya Argentaria, S.A.
                                                                         Hong Kong

                                                              New York, Sao Paulo, London, Brussels,
    5                  BNP Paribas S.A.
                                                                  Hong Kong, Singapore, Tokyo

                                                                   New York, London, Hong Kong,
    6           Citigroup Global Markets Limited
                                                                             Singapore


4
         In or around early 2011, UBS Securities LLC began moving personnel in its fixed income sales and trading
business from Stamford to New York.


                                                       9
     Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 10 of 46




7             Commerzbank AG                              London, Frankfurt

                                                New York, London, Paris, Tokyo, Hong
8             Crédit Agricole S.A.
                                                              Kong

9              Credit Suisse AG                 New York, London, Zurich, Hong Kong

10            Deutsche Bank AG                      New York, London, Frankfurt

11     Goldman Sachs International Bank             New York, London, Singapore

12    HSBC Bank plc/ HSBC France S.A.              New York, London, Hong Kong

                                                   New York, Amsterdam, Brussels,
13              ING Bank N.V.                   Frankfurt, Madrid, Singapore and Hong
                                                                Kong

14       Jefferies International Limited           New York, London, Hong Kong

15          JP Morgan Securities plc            New York, London, Tokyo, Hong Kong

16   Morgan Stanley & Co. International plc           New York, London, Tokyo

17                Natixis S.A.                   New York, London, Paris, Hong Kong

18         Nomura International plc             New York, London, Hong Kong, Tokyo

                                                 New York, Toronto, London, Sydney,
19           RBC Europe Limited
                                                              Tokyo

     NatWest Markets plc (f/k/a The Royal
20                                                   Stamford, London, Singapore
           Bank of Scotland plc)

21           Banco Santander S.A.               New York, London, Madrid, Sao Paulo

22           Scotiabank Europe plc                   New York, Toronto, London

23           Société Générale S.A.               New York, London, Paris, Hong Kong

                                                New York, Chicago, London, Singapore,
24                 UBS AG
                                                           Sydney, Zurich

                                                  New York, London, Munich, Paris,
25            UniCredit Bank AG
                                                   Madrid, Hong Kong, Shanghai


                                           10
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 11 of 46




       21.     Defendants’ activities were within the flow of, were intended to, and did have a

substantial effect on the interstate and foreign commerce of the United States.

                                         THE PARTIES

       A.      Plaintiff

       22.     Plaintiff, Ohio Carpenters’ Pension Fund (“Plaintiff”), is a Taft-Hartley multi-

employer pension fund located in Ohio that provides retirement, disability, and survivor benefits

to its participants and beneficiaries. Plaintiff directly transacted in European Government Bonds

with one or more of the European Government Bond cartel members, including Bank of

America, N.A., Merrill Lynch International, NatWest Markets PLC, and The Royal Bank of

Scotland PLC. As a direct and proximate result of Defendants’ collusive activities, Plaintiff was

injured in its business or property.

       B.      Defendants

       23.     Defendant Bank of America, N.A. (“BANA”) is a Delaware corporation with its

principal place of business located at 100 North Tryon Street, Charlotte, North Carolina. BANA

is a wholly owned subsidiary of Bank of America Corporation.

       24.     Bank of America Corporation organizes its activities on a “line of business” basis.

Its fixed income sales and trading operations, including its European Government Bond sales and

trading operations, are organized under its “Global Banking & Markets” Business Line.

       25.     Defendant Bank of America Merrill Lynch International Designated Activity

Company (f/k/a Bank of America Merrill Lynch International Limited) (“BAML International”)

is an Irish private limited company with its principal place of business located at Two Park

Place, Hatch Street, Dublin 2, Ireland.      BAML International is a wholly owned indirect

subsidiary of BANA.

                                                11
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 12 of 46




        26.     BAML International conducts substantial activities as part of Bank of America

Corporation’s “Global Banking and Markets” business segment.         In this capacity, BAML

International served as a European Government Bond primary dealer during the Class Period

from its headquarters in London. BAML International distributed European Government Bonds

into the United States to U.S.-based affiliates that were also organized under Bank of America

Corporation’s Global Banking & Markets business segment, such as Merrill Lynch, Pierce,

Fenner & Smith, Inc.

        27.     BAML International served as a primary dealer for multiple European

governments during the Class Period. European Government Bond traders employed by BAML

International determined prices charged to customers in European Government Bond

transactions in the United States.

        28.     Defendants BANA and BAML International conduct business in this District

through their subsidiaries and affiliates as agents and through branch offices located in this

District.

        29.     Defendant Merrill Lynch International (“MLI”) is a private unlimited company

incorporated in England and Wales with its principal place of business located at 2 King Edward

Street, London, X0 EC1A 1HQ, United Kingdom. MLI is a wholly owned indirect subsidiary of

Bank of America Corporation. MLI is a broker and dealer in equities, fixed income, currency,

and commodities financial instruments. Upon information and belief, MLI served as a European

Government Bond primary dealer for Austrian Government Bonds during the Class Period from

its headquarters in London.




                                              12
         Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 13 of 46




       30.     Defendants BANA, BAML International, and MLI are collectively referred to as

“Bank of America.” During the Class Period, Bank of America traded European Government

Bonds directly with investors in the United States.

       31.     Defendant NatWest Markets plc (f/k/a The Royal Bank of Scotland plc)

(“NatWest”) is a U.K. public limited company with its principal place of business at 250

Bishopsgate, London, EC2M 4AA, United Kingdom. During the Class Period, NatWest traded

European Government Bonds directly with investors in the United States and distributed

European Government Bonds into the United States. NatWest served as a European Government

Bond primary dealer during the Class Period.

       32.     NatWest organizes its activities and those of its subsidiaries “on a divisional

basis” according to function. It conducts fixed income sales and trading, including European

Government Bond sales and trading, through its “Markets” division organized under its “Global

Banking and Markets” business. NatWest’s subsidiaries that undertake activities within the

Markets division do so as part of a “unified service” for NatWest’s corporate and institutional

clients, which include pension funds and other institutional investors

       33.     Defendant NatWest Markets Securities Inc. (f/k/a RBS Securities Inc.) (“NatWest

Securities”) is a Delaware corporation with its principal place of business at 600 Washington

Boulevard, Stamford, Connecticut. During the Class Period, NatWest Securities sold European

Government Bonds directly to investors in the United States and distributed European

Government Bonds into the United States.

       34.     European Government Bond traders at NatWest, also operating within the RBS

Global Banking & Markets division, acquired European Government Bonds, distributed

European Government Bonds into the United States through related-party transactions with



                                                13
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 14 of 46




NatWest Securities, and determined prices for European Government Bond transactions booked

by NatWest Securities with customers located in the United States.

          35.   NatWest and NatWest Securities conduct business in this District through their

subsidiaries and affiliates as agents.

          36.   NatWest and NatWest Securities are collectively referred to as “RBS.”

          37.   “Defendant” or “Defendants” as used herein, includes, in addition to those named

specifically above, all of the named Defendants’ predecessors, including those merged with or

acquired by the named Defendants and each named Defendants’ parents and wholly owned or

controlled subsidiaries or affiliates that played a material role in the unlawful acts alleged in this

Complaint.

          38.   Each of the Defendants named herein acted as the agent or joint-venturer of or for

the other Defendants with respect to the acts, violations, and common course of conduct alleged

herein.

          39.   Whenever reference is made to any act of any corporation, the allegation means

that the corporation engaged in the act by or through its directors, officers, employees, or agents

while they were actively engaged in the management, direction, control or transaction of the

corporation’s business or affairs.

          40.   John Does 1-50 are various entities and individuals unknown to Plaintiff at this

time who participated as co-conspirators in the acts complained of, and who performed acts and

made statements that aided and abetted and were in furtherance of the unlawful conduct alleged

in this Complaint. Among the John Does are the still-to-be identified banks that received the

Commission’s Statement of Objections. They are referred to as “co-conspirators.”




                                                 14
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 15 of 46




                                   FACTUAL BACKGROUND

       A.      The European Monetary Union and European Government Bonds

       41.     Government entities issue debt in the form of bonds, which are typically used to

fund ongoing and future operations. Debt that governments issue is called “sovereign debt.”

       42.     Examples of European Government Bonds include French OATs (Obligations

Assimilables du Trésor) (treasuries), Italian BOTs (Buoni Ordinari del Tesoro) (treasuries),

Spanish Bonos (bonds) and Obligaciones del Tesoro (treasuries), and German Bunds (bonds).

       43.     European Government Bonds are treated as a single class of debt securities due to

Eurozone members’ common monetary policy, common currency, common membership criteria,

near-perfectly integrated financial market, high degree of economic interdependence, common

governance with respect to financial regulation, common central bank, high degree of common

systemic risk, and implicit backing in default. For the same reasons, European Government

Bond dealers generally organize their trading and sales businesses so that the same traders are

responsible for determining pricing for European Government Bonds issued by different

Eurozone members.

       44.     The Eurozone is a monetary union comprised of a group of European nations that

coordinate economic, fiscal, and monetary policy through a central bank, the European Central

Bank, and use a common currency, the euro.

       45.     Following the signing of the Maastricht Treaty in 1992, the original 11 members

of the Eurozone adopted the euro in 1999.5 Greece joined the Eurozone in 2001, followed by

Slovenia in 2007, Cyprus and Malta in 2008, Slovakia in 2009, and Estonia in 2011. Because of

the advantages that economic integration offers for Eurozone members – including greater

5
         The original Eurozone members were Germany, the Netherlands, Ireland, France, Austria, Belgium,
Finland, Portugal, Italy, Spain, and Luxembourg.


                                                  15
           Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 16 of 46




overall market size, improved efficiency, and higher growth – debt instruments issued by

Eurozone members are attractive to investors.

         46.    Following each country’s adoption of the euro, the historical currencies of such

countries were removed from circulation and all previously issued bonds redenominated into

euros.

         47.    Eurozone members developed a set of criteria known as the “Euro convergence

criteria” that all prospective members must meet before joining the Eurozone. The “Euro

convergence criteria” ensure that new members meet Eurozone standards and further the goal of

creating an integrated financial market. All new Eurozone members must establish that they

have a comparable: (a) degree of inflation; (b) ratio of government budget deficit to gross

domestic product; (c) ratio of outstanding government debt to gross domestic product; and

(d) long-term interest rates to existing Eurozone members prior to joining the Eurozone.

         48.    To achieve economic integration, Eurozone members created several centralized

bodies to create and implement monetary policy.           For example, the European Council is

responsible for deciding on the main policy orientations for the Eurozone, while the European

Central Bank is responsible for implementing monetary policy.            Through these centralized

bodies, Eurozone members also agree to deficit and debt limits that apply to all Eurozone

members.

         49.    Eurozone members created the European Central Bank with the mission “to

safeguard liquidity and promote European financial integration.” The European Central Bank

defined “financial integration” as follows:

         [T]he market for a given set of financial instruments or services [is] fully
         integrated when all potential market participants in such market (i) are subject to a
         single set of rules when they decide to deal with those financial instruments or



                                                  16
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 17 of 46




        services, (ii) have equal access to this set of financial instruments or services, and
        (iii) are treated equally when they operate in the market.6

        50.     Following their economic integration, the yields on bonds from different

Eurozone sovereigns began to converge closer together and the market began pricing them as

closer substitutes.

        51.     By March 2007, the European Central Bank reported that the European

Government Bond market was “highly integrated.” It concluded that “yields in the government

bond [i.e., European Government Bonds] market . . . are increasingly driven by common

factors.”7 The European Central Bank also concluded that the introduction of the euro and the

adoption of a common monetary policy for Eurozone members, among other factors, had caused

yields offered by European Government Bonds from the different Eurozone members to

“converge[] towards 1, the level of perfect integration.”

        52.     Global holdings of European Government Bonds were approximately $8 trillion

("6.3 trillion) as of 2012. The United States is a prominent market for European Government

Bonds, with hundreds of billions of dollars in trading volume annually. Figure 3 below shows

the market value of U.S. residents’ holdings of European Government Bonds in each year of the

Class Period, as well as the yearly estimated annual European Government Bonds trading

volume in the United States.




6
         European Central Bank, The process of European financial integration: where do we stand? (Jan. 13,
2006), https://www.ecb.europa.eu/press/key/date/2006/html/sp060113.en.html.
7
         European Central Bank, Financial Integration in Europe, at 13 (March 2007),
https://www.ecb.europa.eu/pub/pdf/fie/financialintegrationineurope200703en.pdf?1470741bc6dcc84cb69ab158c75f
5a7e.


                                                    17
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 18 of 46




                Figure 3 – The United States European Government Bonds Market

                               2007        2008          2009      2010      2011       2012
   Market value of EGB
  holdings (in millions of    122,020     91,804        97,324    96,023    104,988    163,375
         dollars)
  Annual EGB turnover
  volume (in millions of      314,492     227,533       211,394   204,183   221,975    339,414
         dollars)

          B.     European Government Bond Primary Market

          53.    European Government Bonds are typically sold in auctions sponsored by central

governments’ ministries of finance. Although far less common, European Government Bond

offerings can also be made through syndication, in which a group of banks underwrites and

conducts the initial sales of European Government Bonds. Collectively, European Government

Bond auctions and syndications are referred to as the “Issuance Process.”

          54.    The initial placement of European Government Bonds after issuance is known as

the “primary market.” The Issuance Process is designed to encourage active, competitive, and

non-collusive participation in the auctions.

          55.    To ensure active participation in the Issuance Process, European central

governments typically select a relatively small group of banks to serve as “primary dealers.”

These primary dealers control a significant amount of European Government Bonds issued in

auctions. For example, the EPDA reported that its members collectively purchased between

80% to more than 90% of European Government Bonds issued in auctions during the Class

Period.

          56.    Often, the same banks act as primary dealers for multiple central governments’

European Government Bonds. For example, Germany, France, Italy, and Spain – the four largest

Eurozone economies – each have shared (and continue to share) the following primary dealers:

Barclays, BNP Paribas, Citigroup, Crédit Agricole CIB, Credit Suisse, Deutsche Bank, Goldman


                                                   18
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 19 of 46




Sachs, JPMorgan, HSBC, Morgan Stanley, Nomura, RBS, and Société Généralé. Bank of

America is also a primary dealer in Germany, France, and Italy.8

        57.      Even smaller Eurozone economies have shared (and continue to share) many of

these same primary dealers, including:

                 (a)      Austria: Barclays, BNP Paribas, Crédit Agricole CIB, Credit Suisse,

Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, MLI, Morgan Stanley, Nomura, RBS, and

Société Généralé;

                 (b)      Greece: Bank of America, Barclays, BNP Paribas, Citigroup, Deutsche

Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura, RBS, and Société Généralé;

                 (c)      Ireland: Bank of America, Barclays, BNP Paribas, Citigroup, Crédit

Agricole CIB, Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura,

RBS, and Société Généralé; and

                 (d)      Portugal: Barclays, BNP Paribas, Citigroup, Crédit Agricole CIB,

Deutsche Bank, Goldman Sachs, HSBC, JPMorgan, Morgan Stanley, Nomura, RBS, and Société

Généralé.

        58.      Figure 4 below depicts the banks that served as primary dealers in European

Government Bonds in each Eurozone country.




8
         Germany utilizes a set of bidding banks and institutions known as the “Bund Issues Auction Group,” which
resembles a set of primary dealers, but members have no obligation to bid at each auction and do not meet regularly
with the country’s debt management office. These entities are referred to as “primary dealers” herein.


                                                        19
           Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 20 of 46




                   Figure 4 – European Government Bonds Primary Dealers9




        59.     Typically, banks are selected as primary dealers based on the following criteria:

                (a)     experience in trading sovereign debt and long-term commitment to

participating in the sovereign debt market;

                (b)     ability to make markets for investors in the post-auction or “secondary

market”;

                (c)     financial strength, which includes credit rating, capitalization, and appetite

for risk; and

9
          Legend: Austria (AT), Belgium (BE), Germany (DE), Finland (FI), France (FR), Greece (GR), Ireland
(IE), Italy (IT), The Netherlands (NL), Portugal (PT), Slovakia (SK), Slovenia (SN), Spain (SP).


                                                    20
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 21 of 46




               (d)     general ability to promote an active trading market for a country’s

European Government Bonds.

       60.     Primary dealers are generally required to bid a certain minimum percentage of the

full offering at each auction. The minimum bid requirement is usually determined as the ratio of

the total number of primary dealers to the full offering (e.g., if there are 10 primary dealers, each

must bid at least 10% (1/10) of the total offering). This requirement ensures that the issuing

country will be able to sell the full amount of European Government Bonds being auctioned. It

also ensures that primary dealers receive a continuous supply of identical, newly issued

European Government Bonds to trade with investors.

       61.     In exchange for serving as primary dealers, the banks obtain non-public

information from the European Government Bond issuer they serve, including information

concerning, among other things, the issuances themselves and the borrowing needs of the central

governments.     European Government Bond issuers also give primary dealers preferential

treatment for other kinds of business, such as syndications.

       62.     The primary dealers also provide information to European Government Bond

issuer central governments. Primary dealers often possess a wealth of information about client

demand and order flows from their role as market makers and information aggregators. For

example, prior to the Issuance Process, primary dealers often take orders from investors to

acquire European Government Bonds at the auction. By acquiring information about customer

demand, primary dealers are able to judge interest in the auction and, in turn, the likely trading

activity for auctioned debt securities in the secondary market. Given the wealth of information

primary dealers acquire through their clients, Eurozone countries rely heavily on primary




                                                 21
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 22 of 46




dealers’ knowledge of investor appetite to better understand what type of European Government

Bond offering will attract the most interest during the auction and in the secondary market.

       C.      Trading in the European Government Bond Secondary Market

       63.     Investors do not participate directly in the Issuance Process, which occurs in the

primary market. Instead, after the Issuance Process, European Government Bonds are traded

among bond dealers and investors – including pension, hedge, and mutual funds; domestic and

international banks; insurance companies and other corporations; and state and local

governments – in the over-the-counter (“OTC”) secondary market. As discussed above, there is

an active secondary market for European Government Bonds in the United States.

       64.     Defendants and their co-conspirators dominate the secondary market, acting as

“market-makers” that provide liquidity to investors by standing ready to buy and sell European

Government Bonds whenever an investor seeks to do so.

       65.     In fact, European Government Bond issuers often require that primary dealers

actively quote new European Government Bond issues to retain their primary dealer status. The

governments also monitor the performance of the primary dealers in terms of the volumes they

trade and quote in the secondary market. For example, France and Italy rank the performance of

their primary dealers in the secondary market in part based on the volume of trades made.

       66.     Some central governments also require primary dealers to provide minimum

activity in the secondary market or risk losing their status.

       67.     Customers seeking to buy or sell European Government Bonds typically contact

one or more banks, such as Bank of America and RBS, or another primary dealer and request

pricing for a particular European Government Bond. The bank will quote the price for a

European Government Bond in terms of a “bid” price and an “ask” price, which are usually set in

terms of basis points (one basis point equals 1/100 of one percent). The bid price represents the

                                                 22
         Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 23 of 46




price at which a dealer will purchase the European Government Bond; the ask price represents

the price at which a dealer will sell the European Government Bond. The difference between

these two values is the “bid-ask spread” (or “spread”), which reflects the dealer’s profit for

acting as a market maker and assuming the risk that it may be unable to buy or sell the European

Government Bond in the future at equal or better prices than it is quoting at the time to its

customer.

       68.     As is typical in many OTC markets, trading of European Government Bonds is

done through telephonic and, increasingly, electronic means. Orders are taken by salespersons at

dealers and then relayed to bond traders at the banks’ trading desks so that they can be filled.

       69.     Rational investors want to buy low and sell high. In a competitive market, banks

would compete for clients based on the bid and ask prices they offer, and, in turn, the spread

between them. The narrower the bid-ask spread, the more competitive the price. A bank can

gain business by offering narrower bid-ask spreads than its competitors. Conversely, if a bank

maintains wider bid-ask spreads – by either lowering the bid price or raising the ask price – it

would likely lose business to rivals offering narrower spreads. Only through collusion among

banks can a dealer quote a wider spread than market conditions otherwise dictate without losing

market share and profits.

       D.      Interdealer Trading

       70.     Primary dealers also trade European Government Bonds with each other in

“interdealer” transactions. Interdealer transactions occur in what is known as the “interdealer

market.” Primary dealers use the interdealer market to hedge risks arising from transactions with

clients. For example, a primary dealer who makes a large purchase of European Government

Bonds from a client would hedge the risk arising from the purchase by selling to other European



                                                 23
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 24 of 46




Government Bond primary dealers. The hedge trade in the interdealer market brings the primary

dealer back to a flat position.

         71.        The overall structure of the European Government Bond market is illustrated

below.

                    Figure 5 – The European Government Bond Market Structure


                                              EGB Issuer
                                               Countries



                                                                             Issuance Process


                               EGB                  EGB                  EGB
                        Primary Dealers      Primary Dealers      Primary Dealers           Interdealer
                       (i.e., Defendants)   (i.e., Defendants)   (i.e., Defendants)         Market

                                                                                                 Secondary
                                                                                                 Market


    Investors              Investors            Investors            Investors             Investors
 (i.e., Plaintiff       (i.e., Plaintiff     (i.e., Plaintiff     (i.e., Plaintiff      (i.e., Plaintiff
 and the Class)         and the Class)       and the Class)       and the Class)        and the Class)



         E.         Structure of Defendants’ European Government Bond Businesses

         72.        Defendants’ European Government Bond trading and sales personnel are housed

within each bank’s respective fixed income division. An entity within this division serves as a

primary dealer for European Government Bonds issued by multiple Eurozone countries. Traders

employed at the primary dealer entity are also responsible for determining pricing for European

Government Bond trades with investors.                   Defendants NatWest and BAML International

performed this function on behalf of their respective banks during the Class Period.

         73.        The primary dealer entity acquires European Government Bonds from issuers

through that issuer’s Issuance Process.                  The traders who undertake primary dealing

                                                         24
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 25 of 46




responsibilities are typically located in the same office, primarily in London and less often, Paris.

When primary dealers acquire European Government Bonds, they place them into inventory and

distribute them, as needed to fill customer orders, through the bank’s sales and trading network

to trading hubs located in major financial centers, including in the United States. Sales personnel

at these trading hubs are responsible for interacting with investors, managing client relationships,

and processing customer European Government Bond orders from trading desks. NatWest

Securities and BANA performed this function in the United States during the Class Period.

       74.      For example, when a U.S. salesperson sells a European Government Bond to a

customer, the primary dealer entity executes an internal transaction to send the European

Government Bond to the bank’s U.S. trading desk, which then delivers the bond to the customer.

Through these internal transactions, the primary dealer entities distribute European Government

Bonds into the United States through their respective U.S. desks to U.S. investors.

       F.       Pricing of European Government Bonds

       75.      As with other bonds, the prices of European Government Bonds incorporate the

bond’s par value, coupon, maturity date, and yield. A bond’s par value is its face value, payable

on the bond’s maturity date. A bond’s coupon is the interest rate that the bond issuer must pay

an investor. Coupons are paid to the bond-holder periodically – usually every six months,

although that can vary – until the bond reaches maturity. Yield is a figure that shows the return

that an investor receives by holding the bond to maturity.

       76.      Bond prices can be quoted as a function of the bond’s par value or its yield. A

bond with a par value of "1,000 may sell at a discount of 2% or "980. A dealer selling this bond

would provide its customer a quote of “98.” A bond may sell at a discount because its coupon is

lower than prevailing interest rates in the marketplace, which means that in order to sell it, the

holder must lower the price of the bond to make it competitive with other bonds in the market.

                                                 25
           Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 26 of 46




       77.     A bond’s price can also be quoted in terms of its yield. Bond price and yield have

an inverse relationship: lowering one will result in a rise in the other, as demonstrated by the

chart below:

                   Figure 6 – Relationship Between Bond Price and Yield




       78.     This inverse relationship is due to the fact that a bond’s price will be higher when

it pays interest that is higher than prevailing interest rates. As market interest rates increase,

bond prices decrease. Because yield takes into account both a bond’s coupon and its price, yield

can be an effective means to compare bonds with different coupons and prices.

                    DEFENDANTS CONSPIRED TO FIX THE PRICES
                       OF EUROPEAN GOVERNMENT BONDS

       79.     Defendants and their co-conspirators are among the primary dealers and the

world’s largest traders of European Government Bonds in both the primary and secondary

markets.

       80.     In a competitive market, Defendants and their co-conspirators would compete

with each other for customers seeking to buy and sell European Government Bonds and would

compete to acquire bonds during the Issuance Process.




                                                26
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 27 of 46




        81.     However, rather than compete with each other, the conspiring banks, including

Bank of America and RBS, entered into an unlawful agreement to fix the bid-ask spreads for

European Government Bonds that they buy from and sell to investors.

        82.     Absent an agreement to fix bid and ask prices, no one bank could afford to widen

its bid-ask spread unilaterally. To do so would result in that bank losing substantial trading

business to competitors offering more competitive pricing.

        83.     According to the Commission, European Government Bond traders “exchanged

commercially sensitive information and coordinated on trading strategies. These conversations

took place mainly – but not exclusively – through online chatrooms.”10

        84.     As was the case in other financial market cartels described below, in these

communications, Defendants’ and their co-conspirators’ traders exchanged confidential

information about their customers’ identities and orders (including, among other things, size,

direction, and price).     The exchange of this sensitive customer information enabled the

conspiring traders to coordinate the bid and ask prices and inflate the spreads associated with the

prices they offered to their respective customers.

        85.     European Government Bond traders communicated with each other frequently.

The repetitious nature of Defendants’ and their co-conspirators’ traders’ chatroom discussions

enabled them to coordinate on pricing and effectively police their conspiracy. A conspiring

bank’s trader who failed to adhere to agreed-upon pricing could quickly be identified when

attempting to hedge in the interdealer market and be brought back into line by other traders in the

chatroom. Accordingly, the European Government Bond traders had little incentive to cheat on

their agreement.

10
       European Commission, Press Release, Antitrust: Commission sends Statement of Objections in European
government bonds cartel (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.


                                                   27
           Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 28 of 46




        86.      Given Defendants’ and their co-conspirators’ collective power in the European

Government Bonds primary and secondary markets, their fixing of European Government Bond

prices left their customers little choice but to accept non-competitive prices for their European

Government Bonds transactions.

        A.       The European Commission Preliminarily Found that Eight Banks
                 Colluded in the European Government Bond Market

        87.      On January 31, 2019, the Commission announced that it sent a Statement of

Objections informing eight banks of its preliminary view that they violated European Union

antitrust rules by colluding “in periods from 2007 to 2012, to distort competition when acquiring

and trading European government bonds” by exchanging “commercially sensitive information

and coordinat[ing] on trading strategies” primarily in online chatrooms.11 The Commission also

announced that the behavior it identified “would violate the EU rules that prohibit

anticompetitive business practices such as collusion on prices (Article 101 of the Treaty on the

Functioning of the European Union and Article 53 of the EEA Agreement).”

        88.      The press release did not name any of the banks that received a Statement of

Objections, but according to news reports, Bank of America and RBS were two of the eight

banks.12

        89.      According to the Commission, a Statement of Objections is issued once fact-

finding is complete to “inform[s] the parties concerned in writing of the objections raised against




11
       European Commission, Press Release, Antitrust: Commission sends Statement of Objections in European
government bonds cartel (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.
12
         See AFP, EU accuses 8 banks of forming eurozone bond cartel (Jan. 31, 2019), http://a.msn.com/01/en-
us/BBT0lH0?ocid=st; Stefania Spezzati, RBS Among Eight Banks in Euro Bond Cartel Probe, Bloomberg (Feb. 14,
2019),        https://www.bloomberg.com/news/articles/2019-02-14/rbs-said-to-be-among-eight-banks-in-euro-bond-
cartel-probe.


                                                      28
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 29 of 46




them.”13 Further, the Commission prepares the Statement of Objections “in view of the nature

and structure of the final decision that might be adopted.”14

        90.     To investigate a potential action, the Commission’s investigative powers allow it

to: (a) send information requests to companies believed to have engaged in anticompetitive

conduct; (b) conduct on-site inspections of a company’s premises; (c) examine a company’s

business records; (d) remove copies of those records from the premises; and (e) ask members of

staff or company representatives questions relating to the subject-matter and purpose of the

inspection and record the answers.15

        91.     The Commission’s investigation process is outlined in Figure 7, below.

                 Figure 7 – European Commision’s Case Investigation Process




13
       European Commission, Press Release, Antitrust: Commission sends Statement of Objections in European
government bonds cartel (Jan. 31, 2019), http://europa.eu/rapid/press-release_IP-19-804_en.htm.
14
         Antitrust Manual of Procedures, Internal DG Competition working documents on procedures for the
application     of   Articles    101     and      102,   at   4,  EUROPEAN COMMISSION    (Mar.    2012),
htpp://ec.europa.eu/competition/antitrust/antitrust_manproc_3_2012_en.pdf.
15
      Statements of Objections in Article 102 Investigations, INITIATIVE FOR COMPETITIVE ONLINE
MARKETPLACE (Apr. 2015), http://i-comp.org/wp-content/uploads/2015/04/Significance-of-an-SO.pdf.


                                                   29
             Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 30 of 46




       92.       If the Commission confirms the European Government Bond violation, the target

banks could be subject to fines equal to 10% of the banks’ global revenues.

       B.        Defendants Failed to Adequately Supervise Their Trading and Sales
                 Businesses During the Class Period

       93.       The Commission’s announcement marks the fifth time that Defendants, their co-

conspirators, and affiliated entities within the same bond trading and sales divisions have been

investigated for engaging in anticompetitive conduct in bond markets in recent years. The

European Government Bond market has key features in common with these other bond markets

in which Defendants and their co-conspirators have engaged in similar anticompetitive conduct.

These features include a lack of price transparency and a high degree of concentration by the

largest dealers. In 2017, the United Kingdom Financial Conduct Authority (“FCA”) opened an

investigation of several large dealers for manipulating Sovereign, Supranational and Agency

(“SSA”) bonds. Also in 2017, Mexico’s competition regulator announced a probe into the seven

largest dealers in the Mexican government bond market. The Department of Justice (“DOJ”)

Antitrust Division is presently investigating price fixing by dealers in both the U.S. Treasuries

market and the market for bonds issued by Fannie Mae and Freddie Mac.

       94.       Defendants and their co-conspirators engaged in multiple similar price-fixing

conspiracies in various financial markets during the Class Period that led government

investigators to find parallel deficiencies in oversight and control within Defendants’ and their

co-conspirators’ trading and sales businesses. These ongoing investigations have resulted in

criminal trials and convictions, billions of dollars in fines, and successful litigation by injured

investors.




                                                30
         Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 31 of 46




       95.     These findings further support the conspiracy alleged in this Complaint because

they demonstrate that Defendants and their co-conspirators used deficient compliance and

oversight systems in their sales and trading businesses during the Class Period.

       96.     FX: Multiple banks, including Defendants RBS and Bank of America, failed to

control or detect rampant misconduct amongst their trading staff in the FX market. These

failures allowed traders to fix bid-ask spreads, coordinate trading strategies with competitors to

manipulate benchmark prices, and share confidential customer order information and proprietary

information on trading positions with competitors in group chat rooms with names like “The

Cartel.” Defendants’ deficient oversight and controls allowed this anticompetitive conduct to

persist undetected for years during the Class Period. The DOJ’s Antitrust Division has obtained

a guilty plea against RBS for failing to adequately monitor anticompetitive conduct in its

subsidiaries’ trading businesses, and for operating inadequate oversight measures that allowed

trading and sales staff to engage in a years’-long conspiracy to fix FX prices during the Class

Period. RBS’s parent company paid fines related to its FX trading to the Board of Governors of

the Federal Reserve System (“Federal Reserve”), FCA, and U.S. Commodity Futures Trading

Commission (“CFTC”). Bank of America’s parent company also paid fines related to its FX

trading to the Federal Reserve and the Office of the Comptroller of the Currency.

       97.     LIBOR/Euribor/Yen LIBOR/Swiss franc LIBOR: Government investigations and

civil lawsuits revealed widespread collusion among banks to manipulate benchmark interest rates

for multiple currencies (U.S. dollar LIBOR, Euribor, Yen LIBOR, Swiss franc LIBOR) during

the Class Period. These investigations have led to dozens of fines and settlements for price-

fixing by Bank of America Corporation (the parent of Defendants BANA and BAML

International) and the corporate parent of RBS. Regulators found that trading staff within these



                                                31
         Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 32 of 46




banks engaged in widespread misconduct during the Class Period, including coordinating false

submissions by panelists to the benchmark-setting panel, sharing customer and order

information, and manipulating market prices by submitting false orders (i.e., “spoofing”).

       98.       ISDAfix: The CFTC issued Orders Instituting Proceedings Pursuant to Section

6(c) and 6(d) of the Commodity Exchange Act, Making Findings, and Imposition Remedial

Sanctions with Bank of America, N.A. and The Royal Bank of Scotland plc for operating

deficient compliance and oversight functions that allowed traders to systematically manipulate

the U.S. dollar ISDAfix benchmark during the Class Period to boost trading profits.

       99.       SSA Bonds: A DOJ investigation into price-fixing in the SSA bond market

became public in December 2015. It quickly prompted simultaneous cartel investigations by the

FCA. The Commission, and the filing of private lawsuits. The private civil action, originally

filed in May 2016, was amended in April 2017 to include 10 banks (originally filed against five)

and hundreds of redacted chats and transcripts that demonstrated that these banks failed to

oversee collusive communications by trading and sales staff in their bond businesses. In August

2017, Deutsche Bank AG and Bank of America Corp. agreed to settle for a total of

$65.5 million.

       100.      Mexican Government Bonds: The Mexican antitrust regulator, the Comisión

Federal de Competencia Económica, announced in April 2017 that it uncovered evidence of

anticompetitive conduct among dealers in the Mexican Government Bond market, including

subsidiaries of Bank of America Corp. At least one bank was accepted into its cartel leniency

program after admitting to participation in a conspiracy to fix Mexican Government Bond prices.

       101.      Swiss Franc Interest Rate Derivatives: The Commission fined four banks a total

of "32.4 million euros, and RBS’s parent company received leniency for its fine of around



                                               32
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 33 of 46




"5 million, for conspiring to fix bid-ask spreads in the market for interest rate derivatives

denominated in Swiss francs. The Swiss franc interest rate derivatives conspiracy operated

similarly to the conspiracy alleged in this Complaint and involved an agreement among

horizontal competitors in the OTC market for derivatives to charge inflated bid-ask spreads to

customers. RBS failed to detect and deter collusive communications among traders at these

banks.

    THE EUROPEAN GOVERNMENT BOND MARKET STRUCTURE SUPPORTS
       THE EXISTENCE OF A EUROPEAN GOVERNMENT BOND CARTEL

         102.   Many features of the European Government Bond market support the inference of

concerted action by Defendants to fix, raise, maintain, stabilize, or manipulate the prices of

European Government Bonds.

         103.   First, the European Government Bond market is highly concentrated. Defendants

and their co-conspirators wield enormous power in the European Government Bond market

because most European Government Bonds are bought in the auction process by a small number

of dealers. The 20 members of the EPDA purchase between 80% to more than 90% of bonds

issued in European Government Bond auctions.

         104.   With power concentrated in the hands of a small number of dealers, the

conspiring banks were able to form and maintain a cartel. Defendants’ and their co-conspirators’

dominance of the primary market concentrates new European Government Bond supply, which

allows Defendants and their co-conspirators to control the secondary market.

         105.   Second, the European Government Bond market has high barriers to entry. Other

entities cannot easily enter the primary dealer market because serving as a primary dealer for

European Government Bonds is capital-intensive – requiring dealers to bid at auctions and hold

European Government Bonds until they are sold to investors. A dealer must have a large balance


                                              33
         Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 34 of 46




sheet and sufficient capital reserves to absorb new European Government Bond inventory as it

becomes available for purchase by investors. This is significant because banks are required to

maintain minimum capital ratios to ensure solvency in case any of the bank’s assets suffer a

devaluation, and therefore are selective about where they deploy capital.

       106.    The Bank for International Settlements, a policy and research organization owned

by 60 of the world’s leading central banks, explained that barriers to entry for prospective dealers

in OTC markets like the European Government Bond market include:

       a sufficiently large client base to get a good view of the flow of orders; the
       capacity to take on large principal positions; continuous access to multiple
       markets, including funding and hedging markets; the ability to manage risk,
       especially the risk of holding assets in inventory; and market expertise in
       providing competitive quotes for a range of securities.16

       107.    Third, the European Government Bond market is highly opaque. During the

Class Period, Defendants successfully defeated transparency measures in the European

Government Bond market through their trade association, the EPDA. As a result, European

Government Bond transactions between dealers and investors were not publicly reported and

investors lacked access to real-time pricing data. This further limited Plaintiff’s and the Class’s

ability to search for superior, non-cartel prices and enhanced the efficacy of Defendants’

conspiracy.

       108.    Without access to reliable pricing information, investors like Plaintiff were forced

to turn to Defendants when transacting in European Government Bonds and rely on the

Defendants to provide competitive European Government Bond pricing. The EPDA noted

during the Class Period that, in trades between European Government Bond primary dealers and

customers, trade information is “only available to direct counterparties to the trade.”


16
       BIS Quarterly Review, International banking and financial market developments, at 99 (March 2015).


                                                    34
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 35 of 46




       109.    Transparency enables investors to identify dealers that offer superior prices,

allowing them to seek out those dealers. Thus, transparency helps the most competitive dealers

attract market share. However, price transparency would have been a risk to Defendants’ and

their co-conspirators’ cartel because it would have allowed investors to see prices other

European Government Bond dealers charged. Keeping the status quo enabled Defendants and

their co-conspirators to continue dictating anti-competitive prices to uninformed investors

handicapped by an inability to observe prices for European Government Bond transactions.

       110.    Defendants and their co-conspirators banded together to advocate against

transparency in the European Government Bond market during the Class Period. For example,

in 2008, the EPDA rallied against a proposal by the Italian Treasury that would have made

trading prices between Defendants and their customers for Italian European Government Bonds

accessible to investors.

       111.    Similarly, the Commission considered new transparency measures in 2007 that

would have disclosed pricing to European Government Bond customers. Again, Defendants and

their co-conspirators opposed these measures.

       112.    Fourth, artificially widening bid-ask spreads would be contrary to any single

primary dealer’s economic self-interest. If a conspiring bank unilaterally widened its bid-ask

spread to customers and maintained that spread over time, while others failed to do similarly,

few customers would continue trading with that bank.         This, in turn, would jeopardize a

conspiring bank’s privileged status as a primary dealer with Eurozone central banks.

Consistently failing to keep competitive spreads or make markets for customers could potentially

lead to a bank’s removal as a primary dealer. If a bank loses its primary dealer status, it would

no longer have privileged access to information from Eurozone central banks and would no



                                                35
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 36 of 46




longer be considered for lucrative syndications. This will, in turn, make that conspiring bank’s

services less attractive to European Government Bond customers.

       113.    Similarly, the sharing of customer order information would be perilous absent an

agreement among competitors. Customers expect banks to maintain the confidentiality of their

order information. If a customer were to find out that its information was being shared with

another bank, the customer would view it as a breach of trust, and would refrain from placing

orders with that bank in the future.

       114.    Fifth, Defendants and their co-conspirators had common motives to conspire.

Defendants’ and their co-conspirators’ individual trading and sales staff are compensated

primarily based on their ability to generate profits from dealing European Government Bonds

with investors.   Upwards of 50% of total compensation for sales and trading staff within

Defendants’ and their co-conspirators’ European Government Bond trading and sales businesses

is determined according to the amount of profits/losses generated, both collectively (i.e., based

on the profitability of the European Government Bond trading and sales business as a whole) and

individually (i.e., based on the profit derived from the European Government Bond transactions

entered into by the individual). Promotions are similarly determined according to the amount of

profits/losses derived from European Government Bond transactions.

       115.    Sixth, sharing proprietary trading information is an act against any bank’s self

interest in the absence of a conspiracy. Defendants directly acknowledged that sharing trading

and pricing information would have been dangerous in the hands of true competitors during the

Class Period because it would allow rival dealers to “trade ahead” of the dealer in the dealer to

dealer market. “Trading ahead” occurs where a dealer learns that another market participant will

execute a trade ahead of time, and then establishes a position that will benefit from the



                                               36
         Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 37 of 46




anticipated trade. This causes the market price to move against the other market participant,

benefitting the dealer who engaged in “trading ahead.” The EPDA wrote the following in one of

its position papers during the Class Period:

           [T]he dealer (and indeed its customer) will be very concerned about other
           market participants being able to react ahead of the dealer trying to liquidate
           its position which it may have obtained in a transaction with a customer. A
           dealer concerned about this situation will either not provide liquidity or widen
           his quote in order to compensate for the increased risk. Either will lead to
           further decrease in liquidity.17
       116.    Defendants would not have engaged in such conduct absent a conspiracy because

sharing this information with a true competitor would risk losing market share to competitors and

incurring losses when hedging risk.

       117.    Seventh, there was a high level of communications among Defendants and their

co-conspirators. Traders’ use of online chatrooms to exchange confidential customer order

information is unnecessary for the purposes of making markets. Its only function is to encourage

collusion among competing traders.

       118.    Defendants also failed to monitor these trader communications. These oversight

failures allowed employees in Defendants’ European Government Bond trading and sales

businesses to fix prices, share sensitive customer information, and coordinate trading strategies

throughout the Class Period.

       119.    Eighth, Defendants and their co-conspirators had the opportunity to collude

through their involvement in industry trade associations, such as the AFME and EDPA.

       120.    Within the AFME is the primary dealers board (the “Board”), which “addresses

developments affecting the European government market specifically and aims to build

consensus within the industry and acts as a bridge between financial market participants and
17
         SIFMA/EPDA/EHYA/LIBYA/ASSOSSIM, Response to CESR May 2007 Consultation Paper on Non-
Equity, Markets Transparency, at 4 (June 8, 2007).


                                               37
            Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 38 of 46




policymakers.” Part of the Board’s priorities is to “[a]ctively participate in industry events

which focus on rates issues.”18 Defendants and their co-conspirators had ample opportunities to

discuss issues affecting the European Government Bond market, including matters affecting the

primary and secondary markets for these products.

          121.    Defendants and their co-conspirators were also members of the EPDA. European

Government Bond primary dealers founded the EPDA to “advocate on behalf of eurozone

government bond primary dealers with relevant government and regulatory bodies through

dialogue and market best-practices recommendations.” The EPDA was responsible for setting

industry standards applicable to Defendants’ European Government Bond trading and sales

businesses.

          122.    High-ranking European Government Bond sales and trading personnel employed

by Defendants and their co-conspirators regularly met in person at conferences, meetings, and

other events hosted by the EPDA. These meetings provided another forum for Defendants’

European Government Bond trading and sales personnel to establish closer relationships while

discussing sensitive subjects such as European Government Bond pricing. For example, the

EPDA held annual conferences beginning in 2006 at locations throughout Europe.                           These

conferences were attended by European Government Bond trading and sales personnel from

Defendants.

     DEFENDANTS’ UNLAWFUL CONDUCT INJURED PLAINTIFF AND THE CLASS

          123.    Plaintiff and members of the Class purchased and sold tens, if not hundreds of

billions of dollars’ worth of European Government Bonds directly from Defendants in the United

States.     Defendants’ and their co-conspirators’ unlawful price manipulation of European


18
          AFME, Primary Dealers, https://www.afme.eu/en/divisions-and-committees/primary-deals-rates/.


                                                      38
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 39 of 46




Government Bonds deprived Plaintiff and members of the Class of a competitive and transparent

marketplace free from collusion.

       124.    Defendants and their co-conspirators have also harmed investors by artificially

inflating the cost of their European Government Bond transactions – either by inflating the bid

price or depressing the ask price. In doing so, Defendants and their co-conspirators were able to

extract supracompetitive profits from their dealings with Plaintiff and the Class.          Absent

Defendants’ and their co-conspirators conspiracy, Plaintiff and the Class would have paid less

money for their European Government Bond purchases and would have received more money

for their European Government Bond sales.

       125.    Accordingly, Defendants’ and their co-conspirators’ anticompetitive conduct has

injured investors in the United States, including Plaintiff and members of the Class in their

business or property.

                              CLASS ACTION ALLEGATIONS

       126.    Plaintiff brings this action on behalf of itself and as a class action under Rule

23(a) and (b)(3) of the Federal Rules of Civil Procedure, seeking relief on behalf of the following

class (the “Class”):

               All persons or entities who purchased or sold European Government
               Bonds in the United States directly from Defendants from at least as early
               as January 1, 2007 through at least December 31, 2012 (the “Class
               Period”).

               Excluded from the Class are Defendants and their employees, affiliates,
               parents, subsidiaries, and co-conspirators, whether or not named in this
               Complaint, and the United States Government.

       127.    Plaintiff believes that there are thousands of Class members, making the Class so

numerous and geographically dispersed that joinder of all Class members is impracticable.




                                                39
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 40 of 46




       128.    There are questions of law and fact common to the Class that relate to the

existence of the conspiracy alleged, and the type and common pattern of injury sustained as a

result thereof, including, but not limited to:

               (a)     whether Defendants and their co-conspirators engaged in a combination or

conspiracy to fix, raise, maintain, stabilize, or otherwise manipulate the prices for European

Government Bonds in violation of the Sherman Act;

               (b)     the identity of the participants in the conspiracy;

               (c)     the duration of the conspiracy;

               (d)     the nature and character of the acts performed by Defendants and their co-

conspirators in furtherance of the conspiracy;

               (e)     whether the conduct of Defendants and their co-conspirators, as alleged in

this Complaint, caused injury to the business or property of Plaintiff and the Class;

               (f)     whether Defendants and their co-conspirators fraudulently concealed the

conspiracy’s existence from Plaintiff and the Class; and

               (g)     the appropriate measure of damages sustained by Plaintiff and the Class.

       129.    Plaintiff’s claims are typical of the claims of the other Class members. Plaintiff

and Class members sustained damages arising out of Defendants’ and their co-conspirators’

common course of conduct in violation of the law as described in this Complaint. The injuries

and damages of each Class member were directly caused by Defendants’ and their co-

conspirators’ wrongful conduct.

       130.    Plaintiff will fairly and adequately protect the interests of Class members.

Plaintiff is an adequate representative of the Class and has no interests adverse to the interests of




                                                 40
           Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 41 of 46




absent Class members. Plaintiff has retained counsel competent and experienced in class action

litigation, including antitrust class action litigation.

        131.    The prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudications.

        132.    The questions of law and fact common to the Class members predominate over

any questions affecting only individual members, including legal and factual issues relating to

liability and damages.

        133.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Treatment as a class action will permit a large number of

similarly situated persons to adjudicate their common claims in a single forum simultaneously,

efficiently, and without duplication of effort and expense that numerous, separate individual

actions, or repetitive litigation, would entail. The Class is readily definable and is one for which

records should exist in the files of Defendants, Class members, or the public record. Class

treatment will also permit the adjudication of relatively small claims by many Class members

who otherwise could not afford to litigate the claims alleged herein, including antitrust claims.

This class action presents no difficulties of management that would preclude its maintenance as a

class action.

        DEFENDANTS FRAUDULENTLY CONCEALED THEIR MISCONDUCT

        134.    Defendants and their co-conspirators concealed their wrongdoing in manipulating

the prices of European Government Bonds sold to investors. Thus, the statutes of limitations

relating to the claims for relief alleged below were tolled due both to Defendants’ affirmative

acts of concealment and the inherently self-concealing nature of their private, unregulated

conduct.



                                                    41
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 42 of 46




         135.   Defendants’ and their co-conspirators’ success in concealing their collusion was

facilitated by their tremendous control over the market for European Government Bonds.

         136.   Neither Plaintiff nor Class members knew of Defendants’ and their co-

conspirators’ unlawful and self-concealing manipulative acts and could not have discovered

them by the exercise of reasonable due diligence, if at all, prior to the Commission’s

announcement that it sent eight banks a Statement of Objections concerning collusion in the

European Government Bond market. To date, the Commission has not publicly revealed the

identities of the offending banks. Plaintiff and the Class also lacked any basis for identifying the

wrongdoers or calculating damages before that date. In fact, Defendants’ collusive activities

were so well-hidden that regulators in Europe and elsewhere were unaware of such conduct for

years.

         137.   Only after recent public reports disclosed the Commission’s Statement of

Objections concerning the European Government Bond market did Plaintiff have a sufficient

basis to investigate Defendants’ possible collusion in the European Government Bond market.

         138.   Reasonable due diligence could not have uncovered the conspiracy because:

(a) Defendants’ trading positions and trading strategies in the European Government Bond

market are not publicly available; (b) the bilateral, non-exchange traded nature of European

Government Bond transactions make observing anticompetitive behavior in that market

exceedingly difficult; (c) the highly specialized and esoteric nature of the different aspects of the

European Government Bond market makes it exceedingly difficult for an ordinary person to

assess improprieties; and (d) neither Bank of America nor RBS nor any of their co-conspirators

told Plaintiff or other Class members that they were conspiring to fix, stabilize, maintain, and/or

otherwise manipulate the prices of European Government Bonds.



                                                 42
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 43 of 46




       139.    Defendants and their co-conspirators also took active steps to conceal evidence of

their misconduct from Plaintiff, the Class, government regulators, and the public by, among

other things: (a) holding out their activities in the European Government Bond market as good-

faith market-making conduct; (b) maintaining the secrecy of their price-fixing scheme;

(c) avoiding any discussion in public fora regarding their collusive activities and manipulation of

European Government Bond prices; and (d) using non-public electronic communication

platforms (e.g., instant messaging, electronic chatrooms, etc.) to coordinate trading strategies.

       140.    In addition, Defendants and their co-conspirators also failed to have the proper

internal controls in place to detect misconduct concerning price-fixing of European Government

Bonds. Such internal failures made it all the more difficult for Plaintiff, the Class, government

regulators, and the public to become aware of Defendants’ and their co-conspirators’

misconduct.

       141.    As a result of Defendants’ and their co-conspirators’ affirmative steps to conceal

their improper conduct; their willful decisions not to put in place proper controls to detect

improper conduct; the self-concealing nature of the price-fixing conspiracy; and the resulting

lack of public information about material aspects of the conspiracy, the statutes of limitations

were tolled for Plaintiff’s claims.

                                  FIRST CLAIM FOR RELIEF

                     VIOLATION OF 15 U.S.C. §1
    CONTRACT, COMBINATION, OR CONSPIRACY IN RESTRAINT OF TRADE

       142.    Plaintiff incorporates the preceding paragraphs by reference.

       143.    Defendants entered into and engaged in a combination and conspiracy that was an

unreasonable and unlawful restraint of trade in violation of Section 1 of the Sherman Act, 15

U.S.C. §1, et seq.


                                                 43
          Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 44 of 46




       144.    During the Class Period, Defendants entered into an agreement to fix and

manipulate European Government Bond prices sold in the United States and elsewhere.

       145.    This conspiracy to manipulate European Government Bond prices caused injury

to both Plaintiff and the Class by depriving them of the benefit of competitive European

Government Bond prices reflecting true market conditions for some period during and following

Defendants’ unlawful conduct, and thus Plaintiff and the Class received, upon execution of their

trades, less in value than they would have received absent Defendants’ wrongful conduct.

       146.    The conspiracy is a per se violation of Section 1 of the Sherman Act.

Alternatively, the conspiracy resulted in substantial anticompetitive effects in the European

Government Bond market. There is no legitimate business justification for, or pro-competitive

benefits from, Defendants’ conduct. Furthermore, any business justification is outweighed by

the anticompetitive effects of their illegal conduct.

       147.    As a direct and proximate result of Defendants’ violation of Section 1 of the

Sherman Act, Plaintiff and the Class have been injured in their business and property throughout

the Class Period.

       148.    Plaintiff and the Class are entitled to treble damages for the violations of the

Sherman Act alleged in this Complaint.

                                     RELIEF REQUESTED

       Accordingly, Plaintiff demands relief as follows:

       A.      That the Court certify this lawsuit as a class action under Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure, that Plaintiff be designated as a class representative, that

Plaintiff’s counsel be appointed as counsel for the Class, and that the Court direct that reasonable




                                                 44
             Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 45 of 46




Notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be

given to each and every member of the Class;

        B.       That the unlawful conduct alleged in the Complaint be adjudged and decreed to

violate Section 1 of the Sherman Act;

        C.       That the Court award Plaintiff and the Class damages against Defendants for their

violations of federal antitrust laws, in an amount to be trebled in accordance with such laws, plus

interest at the highest legal rate;

        D.       That the Court award Plaintiff and the Class their costs of suit, including

reasonable attorneys’ fees and expenses, as provided by law; and

        E.       That the Court directs such further relief it may deem just and proper.

                                      DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.

Dated: March 22, 2019
                                               SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                               s/ Christopher M. Burke
                                               CHRISTOPHER M. BURKE (CB-3648)
                                               600 W. Broadway, Suite 3300
                                               San Diego, CA 92101
                                               Telephone: 619-233-4565
                                               Facsimile: 619-233-0508
                                               cburke@scott-scott.com

                                               DAVID R. SCOTT
                                               SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                               156 South Main Street
                                               P.O. Box 192
                                               Colchester, CT 06415
                                               Telephone: 860-537-5537
                                               Facsimile: 860-537-4432
                                               david.scott@scott-scott.com



                                                  45
Case 1:19-cv-02601-VM Document 1 Filed 03/22/19 Page 46 of 46




                           DONALD A. BROGGI (DB-9661)
                           KRISTEN ANDERSON (KA-1965)
                           SCOTT+SCOTT ATTORNEYS AT LAW LLP
                           The Helmsley Building
                           230 Park Ave., 17th Floor
                           New York, NY 10169
                           Telephone: 212-223-6444
                           Facsimile: 212-223-6334
                           dbroggi@scott-scott.com
                           kanderson@scott-scott.com

                           Vincent Briganti
                           Geoffrey M. Horn
                           Christian Levis
                           Roland R. St. Louis, III
                           Ian W. Sloss
                           LOWEY DANNENBERG, P.C.
                           44 South Broadway, Suite 1100
                           White Plains, NY 10601
                           Telephone: 914-997-0500
                           Facsimile: 914-997-0035
                           vbriganti@lowey.com
                           ghorn@lowey.com
                           clevis@lowey.com
                           rstlouis@lowey.com
                           isloss@lowey.com

                           Charles Kopel
                           LOWEY DANNENBERG, P.C.
                           One Tower Bridge
                           100 Front Street, Suite 520
                           West Conshohocken, PA 19428
                           Telephone: 215-399-4770
                           Facsimile: 610-862-9777
                           ckopel@lowey.com

                           Attorneys for Plaintiff Ohio Carpenters’ Pension
                           Fund




                             46
